United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, PRESTON STATION,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1035
Issued: August 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 11, 2017 appellant filed a timely appeal from a March 28, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated July 1, 2016 to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
an oral hearing before an OWCP hearing representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 13, 2015 appellant, then a 44-year-old city carrier assistant, filed a
traumatic injury claim (Form CA-1) alleging that on May 25, 20152 he sustained a dislocation of
his right shoulder due to the weight of the mail and heavy catalogs he was carrying on his right
shoulder. On the reverse side of the claim form, the employing establishment noted that
appellant stopped work on June 17, 2015. OWCP accepted the claim for right shoulder
impingement syndrome and authorized right shoulder surgery, which was performed on
May 25, 2016. By decision dated July 1, 2016, it denied appellant’s claim for continuation of
pay. OWCP noted that the continuation of pay claim was denied because he had not reported his
injury on a form approved by OWCP within 30 days following the injury.
Appellant received compensation on the supplemental rolls as of November 16, 2015 and
on the periodic rolls as of April 3, 2016.
On July 29, 2016 OWCP received a form dated July 24, 2016 from appellant requesting a
telephonic hearing before an OWCP hearing representative.
By letter dated February 8, 2017, OWCP informed appellant that his telephonic hearing
would be held on March 16, 2017 at 10:45 a.m. (Eastern Standard Time). Appellant was
provided with a toll-free telephone number and passcode. However, he neither called into the
hearing at the appointed time, nor contacted OWCP within the requisite 10 days thereafter.
By decision dated March 28, 2017, an OWCP hearing representative found that appellant
had abandoned his request for an oral hearing as appellant had received written notification of
the hearing 30 days in advance, but failed to appear. The hearing representative further
determined that nothing in the record established that appellant contacted, or attempted to contact
OWCP before or after the scheduled hearing to explain his failure to appear. She concluded that
appellant had abandoned his hearing request.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.4 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.5
2

On the second page of the CA-1 form it was noted that the year of the injury was incorrectly noted as 2014
instead of 2015.
3

U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

See M.B., Docket No. 10-1077 (issued March 17, 2011); Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

2

A hearing before OWCP’s Branch of Hearings and Review can be considered abandoned
only under very limited circumstances.6 With respect to abandonment of hearing requests,
Chapter 2.1601(g) of OWCP’s procedures7 and section 10.622(f) of its regulations8 provide in
relevant part that failure of the claimant to appear at the scheduled hearing, failure to request a
postponement, and failure to request in writing within 10 days after the date set for the hearing
that another hearing be scheduled shall constitute abandonment of the request for a hearing.
Under these circumstances, the Branch of Hearings and Review will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing and return the case to the
district office.9
ANALYSIS
The Board finds that OWCP properly determined that appellant had abandoned his
request for an oral hearing before an OWCP hearing representative.
The record establishes that on February 8, 2017, in response to appellant’s timely request
for an oral hearing, OWCP’s Branch of Hearings and Review mailed to appellant’s last known
address a notice of telephonic hearing, which was scheduled to be held on March 16, 2017 at
10:45 a.m. (Eastern Standard Time). As the Board has held, in the absence of evidence to the
contrary, a letter properly addressed and mailed in the due course of business is presumed to
have arrived at the mailing address in due course. This is known as the mailbox rule.10 The
Board notes that the notice was sent more than 30 days prior to the scheduled hearing date. The
record establishes that appellant did not appear at the appointed time. Furthermore, appellant did
not request a postponement of the hearing or explain his failure to appear at the hearing, within
10 days of the scheduled hearing. Thus, the Board finds that appellant abandoned his request for
an oral hearing.11
On appeal appellant contends that he was unaware that the oral hearing was to be held at
10:45 a.m. Eastern Standard Time. He presumed it was scheduled for 10:45 Central Standard
Time. The February 8, 2017 letter, however, advised him of the date and time of the hearing,
noting that the time given as Eastern Standard Time. Thus, appellant was on notice that the
hearing was scheduled to be held at 10:45 a.m. Eastern Standard Time.

6

Claudia J. Whitten, 52 ECAB 483 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.6(g) (October 2011).
8

20 C.F.R. § 10.622(f).

9

See supra note 6; see also id.

10

See C.J., Docket No. 16-1068 (issued October 21, 2016); Michelle Lagana, 52 ECAB 187 (2000).

11

Id.

3

CONCLUSION
The Board finds that appellant abandoned his request for a telephonic hearing before an
OWCP hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2017 is affirmed.
Issued: August 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

